Citation Nr: 1646005	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-34 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for colon polyps, claimed as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for oral thrush, claimed as due to exposure to contaminated water at Camp Lejeune. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1984 to April 1988.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2009 rating decision, by the Louisville, Kentucky, Regional Office (RO), which denied service connection for a disability claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.  Subsequently, in September 2011, the RO confirmed its previous denial of service connection for disabilities claimed as due to exposure to contaminated water, including colon polyps and oral thrush.  

In a substantive appeal (VA Form 9), dated in November 2011, the Veteran requested a hearing at the RO before a Veterans Law Judge (Travel Board).  However, in a Statement in Support of Claim (VA Form 21-4138), dated October 18, 2016, the Veteran requested that his hearing be canceled.  


FINDINGS OF FACT

1.  The Veteran served at Camp Lejeune, North Carolina, from February 1985 to April 1988 and is presumed to have been exposed to contaminated water at Camp Lejeune.  

2.  Colon polyps were not manifest during service and were not caused by service, to include exposure to contaminated water.  

3.  Oral thrush did not manifested during service and was not caused by service, to include exposure to contaminated water. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for colon polyps, to include as due to exposure to contaminated water at Camp Lejeune, have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for oral thrush, to include as due to exposure to contaminated water at Camp Lejeune, have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2015) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2009, prior to the initial adjudication of the claims on appeal.  An additional letter was issued in May 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded a VA examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  


II.  Laws and Regulations.

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1131.  To establish a right to compensation for a present disability, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune between August 1953 and December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See VBA Manual M21-1, IV.ii.2.C.5.o. (2015).  The contaminants included trichloroethylene (TCE) (a metal degreaser), perchloroethylene (PCE) (a dry cleaning agent), benzene, vinyl chloride, and other VOCs.  Id.  

The National Academy of Sciences' National Research Council (NRC) published its report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure. Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See VBA Manual M21-1, IV.ii.1.L.15.a., Appendix B (2015).  The list of 14 diseases in this NRC report is not an exhaustive list, however.  


III.  Factual background & Analysis

The military personnel records indicate that the Veteran was stationed at Camp LeJeune from February 1985 to April 1988.  He is presumed to have been exposed to contaminated water.  In a statement in support of claim (VA Form 21-4138), dated in October 2009, the Veteran indicated that he was seeking to establish service connection for colon polyps and oral thrush which he asserted were caused by exposure to contaminated water while stationed at Camp Lejeune.  

Service treatment records (STRs) contain no mention of colon polyps or any other colon condition.  In July 1988, the Veteran was seen for complaints of pain in the abdomen; on examination, bowel movement was normal and there was no blood in his stool.  No masses were noted.  The assessment was history of urethral stricture.  The STRs, including the March 1988 separation examination report, negative for any complaints, treatment, or diagnoses of oral thrush or esophageal candidiasis.  

Submitted in support of the claim were treatment reports, dated from October 1997 to May 2007, which show that the Veteran received clinical evaluation and diagnostic testing for a gastrointestinal disorder.  These records do not reflect any complaints, diagnosis of or treatment for a colon disorder, including colon polyps.  Among the records is an undated report of an EGD, which revealed moderately severe esophagitis in the upper third of the esophagus, middle third of the esophagus and the lower third of the esophagus, and mild diffuse gastritis in the fundus, body of the stomach and antrum.  

In an October 1997 medical statement, Dr. DePasquale indicated that the Veteran had a recent upper endoscopy which showed evidence of oral candidiasis; he noted that subsequent testing for evidence of immune deficiency had been negative.  Dr. DePasquale indicated that he had been unable to find an etiology for the recurrent candidiasis.  

Also among the records is a medical statement from Dr. Mahal, dated in March 2007, indicating that he saw the Veteran who had had an endoscopy the previous month which showed extensive candida esophagitis; there was also a mild gastritis with a reactive gastropathy most prominent in the antral mucosa.  Dr. Mahal reported that the Veteran had had recurrent episodes of candida esophagitis; he noted that, despite adequate treatment with Diflucan, the condition seemed to recur.  Dr. Mahal noted that prior evaluations had also documented low CD4 lymphocyte levels, which is probably the etiology behind the recurrent candida esophagitis.  Dr. Mahal further noted that, as the specific reason for the low helper cell (CD4) 1 lymphocytes remained uncertain.  

In his notice of disagreement (NOD), dated in March 2010, the Veteran maintained that he has developed several disabilities as a result of drinking contaminated water at Camp LeJeune.  The Veteran reported that he has been suffering from recurrent candidiasis and a deficient lining of his stomach; he stated that he has had polyps removed from his lower intestines.  The Veteran related that he has experienced constant burning and severe pain in the abdomen along with thrush formations in his mouth along with esophageal candidiasis.  The Veteran also reported that he has been suffering from those symptoms since the late 1980's or early 1990s.  The Veteran noted that he began experiencing symptoms of candidiasis about a year after his discharge from service; they began with noticeable small white speckles on the back of his throat which would come and go and progressively developed into its current stage.  

Received in June 2011 were private treatment reports dated from April 1992 to January 2010.  These records show that the Veteran was admitted to a private hospital in April 2007 with a diagnosis of anal fissure/polyps/gastritis and reflux; he underwent a colonoscopy.  A surgical pathology report dated in April 2007 revealed findings of benign small intestinal mucosa showing, benign gastric antral mucosa showing, benign body/fundus mucosa showing, and benign esophageal squamous epithelium showing.  

The Veteran was afforded a VA examination in June 2011.  At that time, he reported a history of heartburn, gastritis, and esophagitis; he indicated that he had had both upper and lower endoscopies over the past several years.  The Veteran related that the first time he had a colonoscopy was in 1992, and he also had endoscopy which showed that he has gastritis and esophagitis.  The examiner observed that the latest colonoscopy report did not show a polyp; however, the report which was done by Dr. DePasquale in 1992 showed that he had a polyp which was removed.  Following an examination of the Veteran, the examiner reported a diagnosis of status post colonic polyp removal.  The examiner stated that Camp Lejeune water contamination does not cause polyps.  The examiner opined that the colon condition is less likely than not associated to military service or drinking contaminated water at Camp Lejeune.  

At the time of the June 2011 examination, the Veteran reported a history of oral thrush that is fungal infection in the oral cavity for almost 20 years since 1989.  He was being treated with multiple antifungal medications.  At present, he was on Diflucan which is an antifungal medication.  It was reported that the Veteran gets oral thrush 4 to times a year, but they go away when he uses the antifungal medication.  .At the time of the examination, the examiner noted that the Veteran did not have any oral lesions.  Following an examination, the examiner reported a diagnosis of oral candidiasis on and off, treated with antifungal medication; no active lesion was present.  The examiner stated that Camp Lejeune water contamination does not cause any oral thrush.  The examiner further stated that the Veteran's oral thrush may be related to immune deficiency but there is no evidence at present that Camp Lejeune water causes immune deficiency.  The examiner also opined that oral thrush is not related to contaminated drinking water.  He explained that the Veteran did not have this condition in service.  The examiner concluded that oral thrush is less likely than not associated to military service or drinking contaminated water at Camp Lejeune.  

Both claims must be denied because the preponderance of evidence is against a finding that the nexus element has been met with regard to colon polyps or residuals of such or with regard to oral thrush.

The first finding of a colon polyp is in 1992, several years after service, and does not indicate that the polyp began during service.  Similarly, fact, the earliest post-service diagnosis of oral thrush was in October 1997 several years after separation, does not tend to show that the condition began during service.  Although the Veteran contends that he suffered from oral flush since 1989, he has not explained how he diagnosed the condition as existing since then or why he did not seek treatment or how he knows that his symptoms were symptoms of oral thrush at that time.  The Board finds the later diagnosis to be more probative as to when he first had oral thrush.  The most probative evidence as to whether either condition was caused by service is the June 2011 VA medical opinion, which includes that exposure to contaminated water did not cause the polyp.  

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran's colon polyps or oral thrush are attributable to the Veteran's presumed in-service exposure to contaminated water) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  This is because whether a condition is due to exposure to contaminated water is a complex question that requires medical expertise to competently address.  The evidence does not show that the Veteran has expertise in this area and is therefore considered a layperson.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his presumed in-service exposure to contaminated water to his colon polyps have been presented.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107 (b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for colon polyps and oral thrush, to include as due to in-service exposure to contaminated water, is not warranted.  



ORDER

Service connection for colon polyps, claimed as due to exposure to contaminated water at Camp Lejeune, is denied.  

Service connection for oral thrush, claimed as due to exposure to contaminated water at Camp Lejeune, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


